Citation Nr: 1500434	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  13-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to August 1962.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In an April 2014 decision, the RO denied the appellant's claim for death pension.  To date, the appellant has not expressed disagreement with that decision.

This matter was remanded by the Board in June 2014.

Documents contained on the Virtual VA paperless claims processing system include May and June 2012 correspondence with a Congressional representative regarding the Veteran's service connection claims, a December 2012 statement by the Veteran's wife included with a claim for Dependency and Indemnity Compensation benefits, an April 2013 claim for accrued benefits, and an April 2014 decision denying entitlement to nonservice-connected death pension.  Other documents on Virtual VA, and documents contained on the Veterans Benefits Management System, are duplicative of the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)
REMAND

Unfortunately, for reasons explained immediately below, the Board again finds that a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2014 remand, the Board noted that in the April 2014 supplemental statement of the case, the RO indicated that the Veteran's medical records from Rappahannock General Hospital dated December 1999 to December 2011 were of record and reviewed; however, treatment records dated prior to June 2008 were not associated with the claims file or the virtual systems.  On remand, the AOJ was instructed to associate all treatment records from Rappahannock General Hospital with the claims file.  To date, no other treatment records from Rappahannock General Hospital other than those dated June 2008 and December 2011 are associated with the evidentiary record, and the AOJ has not indicated that the records are no longer in VA's possession or otherwise unavailable.  On remand, the AOJ should ensure that all treatment records from Rappahannock General Hospital in VA's possession, specifically those dated prior to June 2008, are associated with the claims file.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the appellant and her representative of the status of the Veteran's records, and make appropriate efforts to obtain such treatment records.

Further, in the June 2014 remand, the Board instructed the AOJ to ask the appellant for current, signed VA Forms 21-4142 for the release of the Veteran's treatment records from the Virginia Beach Healthcare and Rehabilitation Center, Maryview Behavioral Medicine Center, and Dr. Prince, as well as for any other pertinent private providers.  Significantly, the Veteran's death certificate lists the place of his death as Virginia Beach Healthcare and Rehabilitation Center, and in November 2012, the appellant had provided a signed authorization to the RO for VA to obtain the Veteran's treatment records from that facility.  In January 2013, the RO sent a request for the Veteran's treatment records, but no treatment records are of record from the Virginia Beach Healthcare and Rehabilitation Center, and the record does not indicate that they are unavailable.  

Following the Board's June 2014 remand, the Appeals Management Center (AMC) sent the appellant a letter dated June 2014 which indicated that the appellant was the one who had received treatment from these facilities, and asked her to complete and return a VA Form 21-4142 for each provider so VA could obtain her treatment information.  To date, no response from the appellant to the AMC's June 2014 letter has been received.  On remand, the AOJ should make appropriate efforts to obtain signed VA Forms 21-4142 from the appellant for the Veteran's outstanding private treatment records, and make appropriate efforts to obtain those records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ensure that all treatment records from Rappahannock General Hospital in VA's possession, and which were referenced and considered by the RO in conjunction with the April 2014 supplemental statement of the case, are associated with the claims file.  In particular, any treatment records dated from December 1999 to June 2008 should be associated with the claims file. 

	(CONTINUED ON NEXT PAGE)



If, for some reason, the records from Rappahannock General Hospital dated prior to June 2008 are no longer in VA's possession or are not available: 

a) The AOJ should make a formal finding of unavailability, and advise the appellant and her representative of the status of the Veteran's records.  

b) The AOJ should make appropriate efforts to obtain all of the Veteran's outstanding treatment records from Rappahannock General Hospital.  The appellant's assistance should be requested as needed.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the appellant and her representative of the status of the Veteran's records, and give the appellant the opportunity to obtain the Veteran's records on her own.

2. The AOJ should ask the appellant for current VA Forms 21-4142 for the release of the Veteran's treatment records from the Virginia Beach Healthcare and Rehabilitation Center, Maryview Behavioral Medicine Center, and Dr. Prince, as well as for any other pertinent private providers.  The AOJ should undertake appropriate development to obtain the Veteran's outstanding treatment records pertinent to the appellant's claim, particularly the treatment records regarding the Veteran's death, and treatment records from any other private providers as identified by the appellant.  The appellant's assistance should be requested as needed.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the appellant and her representative of the status of the Veteran's records, and give the appellant the opportunity to obtain the Veteran's records on her own.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the appellant and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




